Citation Nr: 1044486	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left hip 
tendonitis.

2.  Entitlement to a rating in excess of 10 percent for right hip 
tendonitis.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 
2005, including honorable combat service in Operation Iraqi 
Freedom.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for PTSD, and awarded a 
30 percent rating.  

The Veteran appeared and testified at a Travel Board hearing at 
the St. Petersburg RO in May 2010.  A transcript is of record.  

During the May 2010 hearing, the Veteran indicated that he 
believed he had filed a substantive appeal in response to 
a January 2009 Statement of the Case regarding his appeal 
on a rating reduction for service-connected asthma.  The 
Board finds no substantive appeal of record, and as such, 
the issue is not before it.  The Board, therefore, finds 
that the Veteran's claim of entitlement to an increased 
rating for service-connected asthma is raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for any appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In May 2010, prior to the promulgation of a decision on 
appeal, the Board received the Veteran's withdrawal of the appeal 
of an increased rating for bilateral hip tendonitis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to an increased rating for left hip tendonitis by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to an increased rating for right hip tendonitis by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral hip tendonitis

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  The 
Veteran has withdrawn the appeal on his increased rating claims 
for bilateral tendonitis of the hips and, hence, there remains no 
allegation of error of fact or law of these claims for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal of entitlement to increased ratings for 
bilateral tendonitis of the hips, and they are dismissed.

ORDER

The appeal of entitlement to an increased rating for left hip 
tendonitis is dismissed.

The appeal of entitlement to an increased rating for right hip 
tendonitis is dismissed.


REMAND

Upon review of the relevant evidence of record, and in light of 
the VCAA, the Board finds that further evidentiary development is 
required for the Veteran's claim for an increased rating for 
PTSD.  By way of background, the Veteran was initially awarded a 
30 percent rating for his PTSD in a May 2007 rating decision, 
effective November 28, 2006.  The Veteran appealed this initial 
rating.  

During the Veteran's May 2010 hearing, he testified that his PTSD 
symptoms had worsened since his last evaluation.  The evidence of 
record shows that the Veteran was removed from school at the 
University of Miami for his behavior and was told he could not 
return without proof of counseling.  He testified to having 
encounters with the law due to his anger-related outbursts.  
Further documented are reports of suicidal ideation, and 
inpatient treatment for his psychiatric disorder.  Additionally, 
he reported difficulty maintaining relationships with women, and 
submitted a newspaper article noting his improper behavior with 
women on campus.  He testified that he is unable to sleep, and 
wakes up sweating following nightmares.  He has been undergoing 
regular treatment for his PTSD symptoms.  

Relevant treatment records reflect that the Veteran's PTSD 
symptoms have increased in severity.  In fact, a May 2010 letter 
from the Veteran's treating psychiatrist noted that the Veteran's 
condition was not likely to improve.  She noted that his PTSD has 
affected his ability to function in his social and occupational 
roles, but she did not indicate to what extent.  Finally, the 
psychiatrist found that the Veteran could not maintain 
substantially gainful employment due to his psychiatric illness.  

Upon review of this evidence as noted above, the Board finds that 
another VA examination is necessary to determine the Veteran's 
current level of disability associated with PTSD.  The clinical 
records support the Veteran's contentions that his PTSD symptoms 
have worsened, but a VA examination is required to determine to 
what extent.  As such, the Veteran's claim should be remanded for 
another VA examination to be scheduled and an opinion obtained as 
to current severity of his PTSD.  

In addition to the testimony that the Veteran's PTSD 
symptomatology has worsened since the previous March 2007 VA 
examination, the Veteran reported to VA that there were 
outstanding Vet Center treatment records not associated with the 
record.  Records from the Vet Center that are currently 
associated with the claims file are dated from August 2006 to 
March 2007.  Other than letters from the Veteran's psychiatrist, 
there are no further Vet Center treatment records dated after 
March 2007 associated with the claims file.  The Board finds that 
upon remand the RO/AMC should also attempt to retrieve these 
records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should update the record with 
any recent and outstanding treatment records, 
including the Vet Center records from March 
2007 to the present as identified by the 
Veteran.

2.  The Veteran should then be scheduled for 
a VA psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examiner should review the claims 
file, including any additional records 
obtained pursuant to this remand, and provide 
findings concerning symptomatology of the 
Veteran's PTSD.  A mental status assessment 
should be performed with a GAF score, and the 
examiner is asked to specifically comment on 
how the Veteran's PTSD impairs him socially 
and occupationally.  

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


